Order entered March 19, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-13-00592-CR

                          JESUS GUTIERREZ ELIASAR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00153-Y

                                              ORDER
       The Court ORDERS Sharon Hazlewood, official court reporter of the Criminal District

Court No. 7, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit nos. 3, the 911 call, and 4, the in-car video.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, Official Court Reporter, Criminal District Court No. 7; court reporter Sharina

Fowler; and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE